Citation Nr: 0828414	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disability 
manifested by chest pain.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral ankle 
disability.

5.  Whether the veteran timely filed a substantive appeal in 
the matter of entitlement to service connection for diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1992.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from December 2005 and 
March 2007 rating decisions by the Denver RO.  In July 2008, 
a videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
At the hearing the veteran submitted additional evidence with 
a waiver of RO initial consideration.

The matters of the rating for hypertension, service 
connection for a right knee disability on de novo review, and 
service connection for diabetes mellitus are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if action on his 
part is required.


FINDINGS OF FACT

1.  On July 9, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant in writing that he intended to withdraw his appeal 
seeking service connection for a disability manifested by 
chest pain; there is no question of fact or law in the matter 
remaining before the Board.

2.  An unappealed April 1994 rating decision denied service 
connection for a right knee disability essentially on the 
basis that such disability was not shown.

3.  Evidence received since the April 1994 rating decision 
shows diagnoses of right knee disabilities, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a right knee disability, and raises a 
reasonable possibility of substantiating the claim.  

4.  An unappealed April 1994 rating decision denied service 
connection for a bilateral ankle disability essentially on 
the basis that such disability was not shown.

5.  Evidence received since the April 1994 rating decision 
does not tend to show ankle disability, does not related to 
the unestablished fact necessary to substantiate the claim of 
service connection for a bilateral ankle disability, and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The appellant has withdrawn his appeal seeking service 
connection for a disability manifested by chest pain; the 
Board has no further jurisdiction in this matter.  38 
U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2008); 38 
C.F.R. § 20.204 (2007).

2.  Evidence received since the April 1994 rating decision 
that denied service connection for a right knee disability is 
new and material, and such claim may be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2007).

3.  New and material evidence has not been received, and the 
claim of service connection for a bilateral ankle disability 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Given the appellant's 
expression of intent to withdraw his appeal for service 
connection for a disability manifested by chest pain, no 
further discussion of the impact of the VCAA on this matter 
is necessary.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006) the U.S. Court of Appeals 
for Veterans Claims (Court) held that VCAA notice in a claim 
to reopen must include (with some degree of specificity) 
notice of the basis for the prior denial of the claim, notice 
of the evidence and information necessary to reopen the 
claim, and notice of the evidence and information necessary 
to establish the underlying claim of service connection.  

February and June 2005 letters (prior to the RO's initial 
adjudication of these claims) informed the veteran of 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  He was instructed that since his claims of service 
connection for right knee and bilateral ankle disabilities 
had been subjects of previous final denials, new and material 
evidence was needed to reopen the claims.  The correspondence 
also explained what kind of evidence would be new and 
material; defined those terms; and informed the veteran of 
the bases for the previous denials.  A March 2006 letter 
notified him of disability ratings and effective dates of 
awards.  

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  
Regarding the claims to reopen, it is noteworthy that the 
duty to assist by arranging for a VA examination or obtaining 
a medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  VA's duty 
to assist is met.  It is not prejudicial to the veteran for 
the Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Withdrawn Claim

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision. Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

On the day of his July 2008 videoconference hearing the 
appellant faxed a statement to the Board indicating that he 
was withdrawing his appeal in the matter of service 
connection for a disability manifested by chest pain.  Hence, 
there is no allegation of error of fact or law for appellate 
consideration as to this claim.  Accordingly, the Board does 
not have jurisdiction to consider an appeal in this matter, 
and the appeal must be dismissed.

III. New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, then it is not necessary to continue the 
analysis to determine whether it is material.  Id. at 327.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).
Right Knee

An unappealed April 1994 rating decision denied service 
connection for a right knee disability based essentially on a 
finding that there was no evidence of a current disability.  
The April 1994 rating decision is final.  38 U.S.C.A. § 7105.  
[Notably,  there had been an earlier unappealed rating 
decision in this matter in August 1992; additional service 
treatment records (STRs) were subsequently associated with 
the claims file, and consequently the claim was adjudicated 
de novo.]

Evidence of record at the time of the 1994 rating decision 
consisted of the veteran's STRs and a November 1992 VA 
examination report.  The STRs included records that noted the 
veteran's complaints of, and treatment for, knee pain.  In 
August 1982, he complained of bilateral knee pain; a history 
of a motorcycle accident (documented in a February 1977 
record) that resulted in trauma to both knees was noted.  In 
June 1991, right knee X-rays were negative.  The records show 
a diagnosis of retropatellar pain syndrome.   In July 1982 
and in June 1991 he was put on physical profiles that 
prohibited activities such as running, deep knee bending, 
climbing stairs, and prolonged flexion.  On service 
separation examination, there were no right knee complaints, 
findings, or diagnosis.

On November 1992 VA examination, the veteran reported that he 
had a 10 to 12 history of bilateral knee pain and denied 
having any specific knee injury in service.  The examiner 
noted that there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic right knee 
disorder or residuals thereof.

Evidence associated with the record since the April 1994 
rating decision includes Evans Army Hospital records from 
1995 to 1997, private medical records from 1999 to 2006, a 
July 2005 VA examination report, July 2005 and March 2007 
statements from the veteran's ex-wife, a March 2007 VA X-ray 
report, a transcript of a July 2008 videoconference hearing; 
and an August 2007 VA treatment record.

An April 2005 private medical record notes the veteran's 
complaints of knee pain and a finding of patellofemoral 
crepitus.  In May 2005, the impression was mild arthritis 
versus osteochondritis dissecans of the right knee.
On July 2005 VA examination, the veteran complained of pain 
under the right patella and reportedly had a history of pain 
since 1980.  Marked crepitus was noted.  The diagnosis was 
chondromalacia of the right knee.  

In July 2005 and March 2007 statements, the veteran's former 
wife reported that they were married from 1981 to 1991 and 
that he wore knee braces on both knees in service due to 
consistent knee pain.

March 2007 right knee X-rays revealed mild degenerative 
changes.  An August 2007 record notes an assessment of right 
knee degenerative joint disease.

At the July 2008 videoconference hearing, the veteran 
testified that he had no specific injury in service, but that 
he participated in road marches, backpacking, and physical 
training in service.  

The evidence received since the April 1994 rating decision is 
"new" because it was not previously of record.  A VA 
examination found chondromalacia, and more recent right knee 
X-rays revealed degenerative joint disease.  This evidence, 
considered in light of the complaints of right knee pain in 
service, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a right knee 
disability, and raises a reasonable possibility of 
substantiating such claim.  Accordingly, the additional 
evidence received is new and material, and the claim of 
service connection for a right knee disability disorder may 
be reopened.

Bilateral Ankles

An unappealed April 1994 rating decision denied service 
connection for a bilateral ankle disability based essentially 
on a finding that there was no evidence of such disability.  
That decision is final.  See 38 U.S.C.A. § 7105.  

Evidence of record at the time of the 1994 decision consisted 
of STRs, and a November 1992 VA examination report.  The STRs 
note complaints of bilateral ankle pain in June 1982 and 
March 1983; no diagnoses were made.  On service separation 
examination, there were no ankle complaints, findings, or 
diagnosis.
On November 1992 VA examination, the veteran reported that he 
had bilateral ankle pain since approximately 1978 due to 
running and marching in service.  The examiner indicated that 
there was insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic ankle disorder or residuals 
thereof.

Evidence associated with the record since the April 1994 
rating decision includes Evans Army Hospital records from 
1995 to 1997, private medical records from 1999 to 2006, and 
a transcript of the July 2008 video conference hearing.

Neither the records from the Army hospital nor private 
medical records contain a diagnosis related to the veteran's 
ankles.

At a July 2008 videoconference hearing, the veteran testified 
that his ankle problems were due to activities that twisted 
his ankles, including physical training, and bridge building 
in service.  

The evidence received since the April 1994 rating decision is 
"new" because it was not previously of record.  Given the 
bases for the prior denial of the claim, for evidence in this 
matter to be new and material, it must tend to show both that 
the veteran has current ankle disability, and that it is 
related to his service.  The evidence received since the 
April 1994 rating decision does not show, or tend to show, a 
disability of either ankle.  

In light of the foregoing, the Board must find that the 
evidence received since the April 1994 rating decision does 
not address a unestablished fact necessary to substantiate 
the claim of service connection for bilateral ankle 
disability, does not raise a reasonable possibility of 
substantiating such claim, and is not new and material.  
Accordingly, this claim may not be reopened.


ORDER

The appeal seeking service connection for a disability 
manifested by chest pain is dismissed.
The appeal to reopen a claim of service connection for a 
right knee disability is granted.

The appeal to reopen a claim of service connection for a 
bilateral ankle disability is denied.


REMAND

As the claim of service connection for a right knee 
disability is reopened, VA's duty to assist by arranging for 
an examination/medical opinion attaches.  The Board finds 
that a VA examination to secure a medical opinion is 
necessary.  As noted, complaints of (and treatment for) right 
knee pain were noted in service.  There are now postservice 
diagnoses of knee disability.  What must still be shown is 
that there is a nexus between the current right knee 
disabilities and the right knee complaints in service.  That 
is a medical question.  

At the July 2008 videoconference hearing, the veteran 
testified that he has had VA appointments recently at a 
community based outpatient clinic (CBOC) in Colorado Springs 
and that he was told on several occasions that his blood 
pressure was quite high.  His most recent appointment was in 
the last two to three months.  Since these records are not 
associated with the claims file and are constructively of 
record, they must be secured.

Finally, the Board notes that the veteran initiated an appeal 
in the matter of service connection for diabetes mellitus by 
filing a notice of disagreement with a March 2007 rating 
decision.  In May 2008, the RO issued a statement of the case 
(SOC).  At the July 2008 hearing it was noted that there is a 
question of whether the Board has jurisdiction in this matter 
because there was no substantive appeal in the record.  The 
veteran's representative expressed a belief that a 
substantive appeal was submitted to the RO within 60 days 
following issuance of the SOC.  [Notably, the hearing 
transcript cannot be accepted as a timely substantive appeal 
because the hearing was held after expiration of the 60 day 
period.]  The Board's jurisdiction is a threshold matter; a 
search for the alleged substantive appeal is necessary.
Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive search for the substantive 
appeal in the matter of service 
connection for diabetes mellitus that is 
alleged to have been timely submitted at 
the RO.  In that regard, the veteran 
(and/or his representative) should be 
asked to specify the date when the 
substantive appeal was submitted, and 
location where/person to whom it was 
submitted, and the RO should trace the 
substantive appeal from that point until 
it is located.  The veteran should be 
advised of the outcome of the search.  If 
a substantive appeal is not found, the 
scope of the search should be noted in 
the record.  The matter should then be 
returned to the Board, if in order, for 
further review.  

2.  The RO should secure from the 
Colorado Springs CBOC for association 
with the claims file all 2008 treatment 
or evaluation records pertaining to the 
veteran's hypertension.  If any 
additional development is suggested by 
these records (e.g., a VA examination) 
the RO should arrange for such.

3.  The RO should arrange for an 
orthopedic examination of the veteran to 
determine the etiology of his right knee 
disabilities, and specifically whether 
they are related to his complaints of 
right knee pain noted in service.  The 
veteran's claims file must be reviewed in 
conjunction with the examination.  Based 
on examination of the veteran and review 
of his claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that the veteran's 
right knee disability(ies) is(are) 
related to his service, to include the 
complaints noted therein.  The examiner 
must explain the rationale for the 
opinion given.

4.  The RO should then readjudicate the 
claims of entitlement to service 
connection for a right knee disability 
(de novo) and to an increased rating for 
hypertension.  If either remains denied, 
the RO should issue an appropriate SSOC 
and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


